UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4615


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILLIP JAMES WILLIAMS, a/k/a D, a/k/a PJ,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:09-cr-00073-TLW-1)


Submitted:   January 30, 2014             Decided:   February 18, 2014


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Warren Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, Jimmie Ewing, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip    James    Williams     appeals    the    district    court’s

judgment in a criminal case pursuant to the Fair Sentencing Act.

We   have   reviewed    the     record    and   find    no    reversible     error.

Accordingly,     we    affirm    the    district   court’s      judgment.      See

United States v. Williams, 4:09-cr-00073-TLW-1 (D.S.C. Aug. 16,

2013); see also 18 U.S.C. § 3582(c) (2012); United States v.

Black, 737 F.3d 280, 286-87 (4th Cir. 2013); United States v.

Fraley, 988 F.2d 4, 6-7 (4th Cir. 1993); Fed. R. Crim. P. 35.

We   dispense   with    oral    argument     because    the    facts   and   legal

contentions     are   adequately       presented   in   the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2